    Case: 1:17-md-02804-DAP Doc #: 2620 Filed: 09/19/19 1 of 4. PageID #: 414933




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
      OPIATE LITIGATION                                                  MDL No. 2804

    The County of Summit, Ohio, et al. v.                            Case No. 1:17-md-2804
        Purdue Pharma L.P., et al.
          Case No. 18-op-45090                                       Hon. Dan Aaron Polster

The County of Cuyahoga, et al. v. Purdue
          Pharma L.P., et al.
        Case No. 17-op-45004



     MEMORANDUM OF CERTAIN DEFENDANTS REGARDING RIGHT TO JURY
               TRIAL ON PLAINTIFFS’ NUISANCE CLAIMS

        In a telephonic hearing with the parties on September 16, 2019, “the Court stated its

intention, absent a showing of undue prejudice to any party or controlling Sixth Circuit or

Supreme Court precedent to the contrary, to let a jury decide the issue of liability for creating a

public nuisance,” but that “the Court does not intend to allow the jury to hear any evidence

regarding abatement” and, “[i]n the event that the jury finds one or more defendant(s) liable for

public nuisance, then the Court intends to retain its equitable jurisdiction to determine through a

subsequent hearing whether such nuisance can be abated, and if so, to craft an equitable

abatement remedy.” Minute Order, Sept. 17, 2019.

        Certain defendants (“Defendants”) 1 respectfully submit this memorandum in response to

the Court’s directive that the parties submit “short memorandum by 12:00 PM on Thursday,


1
  AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation; Cardinal Health,
Inc.; Henry Schein, Inc. and Henry Schein Medical Systems, Inc.; Mallinckrodt LLC and
SpecGx LLC, and appearing specially for Mallinckrodt plc; McKesson Corporation; Walgreens
Defendants. Mallinckrodt plc is an Irish company that is not subject to and contests personal
    Case: 1:17-md-02804-DAP Doc #: 2620 Filed: 09/19/19 2 of 4. PageID #: 414934



September 19, 2019, if they are aware of any controlling precedent that would prevent the Court

from separating the issues as described above, or if they believe, and can describe in what

specific way, they would be unduly prejudiced by so separating these issues.” Id.

        Defendants do not object to separating the trial into separate phases addressing liability

and remedies, and Defendants agree that (1) the issue of liability on Plaintiffs’ nuisance claims is

for the jury, Dkt. No. 2599, at 2-5; (2) whether any nuisance can be equitably abated, and if so,

the crafting of a bona fide equitable remedy are for the Court to decide, id. at 6 n.7; and (3) the

jury should not hear any evidence regarding any such remedy, id. at 6-7. Defendants submit this

memorandum only out of an abundance of caution to preserve their objection that the remedy

sought by Plaintiffs under their nuisance claim—i.e., the payment of money—(i) does not

constitute abatement, and (ii) is legal, not equitable, relief to which a Seventh Amendment jury

trial right attaches. 2




jurisdiction and does not waive and expressly preserves its pending personal jurisdiction
challenge.
2
  Defendants incorporate by reference their prior argument that the relief sought by Plaintiffs is
the payment of money and does not fit within any exception to the general rule that monetary
relief is legal. See Dkt. No. 2599, at 5 & n. 6 (collecting authority). Per the Court’s request
during the September 17, 2019 telephonic hearing, defendants will separately address Plaintiffs’
claim for future damages under their RICO and conspiracy claims on September 25, 2019.

                                                  2
 Case: 1:17-md-02804-DAP Doc #: 2620 Filed: 09/19/19 3 of 4. PageID #: 414935



Dated: September 19, 2019                  Respectfully submitted,

 /s/ Geoffrey E. Hobart                     /s/ Enu Mainigi
Geoffrey E. Hobart                         Enu Mainigi
Mark H. Lynch                              F. Lane Heard III
Christian J. Pistilli                      Steven M. Pyser
COVINGTON & BURLING LLP                    Ashley W. Hardin
One CityCenter                             WILLIAMS & CONNOLLY LLP
850 Tenth Street NW                        725 Twelfth Street, N.W.
Washington, DC 20001                       Washington, DC 20005
Tel: (202) 662-5281                        Telephone: (202) 434-5000
ghobart@cov.com                            Fax: (202) 434-5029
mlynch@cov.com                             emainigi@wc.com
cpistilli@cov.com                          lheard@wc.com
                                           spyser@wc.com
Counsel for McKesson Corporation           ahardin@wc.com

                                           Counsel for Cardinal Health, Inc.
 /s/ Kaspar Stoffelmayr
Kaspar Stoffelmayr                           /s/ John P. McDonald
BARTLIT BECK LLP                           John P. McDonald
54 West Hubbard Street                     jpmcdonald@lockelord.com
Chicago, IL 60654                          C. Scott Jones
Tel: (312) 494-4400                        sjones@lockelord.com
Fax: (312) 494-4440                        Lauren M. Fincher
kaspar.stoffelmayr@bartlitbeck.com         lfincher@lockelord.com
                                           Brandan J. Montminy
Counsel for the Walgreens Defendants       brandan.montminy@lockelord.com
                                           LOCKE LORD LLP
                                           2200 Ross Avenue
 /s/ Robert A. Nicholas                    Suite 2800
Robert A. Nicholas                         Dallas, TX 75201
Shannon E. McClure                         T: 214-740-8445
REED SMITH LLP                             F: 214-756-8110
Three Logan Square
1717 Arch Street, Suite 3100               Attorneys for Henry Schein, Inc. and Henry
Philadelphia, PA 19103                     Schein Medical Systems, Inc.
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Counsel for AmerisourceBergen Drug
Corporation and AmerisourceBergen
Corporation



                                       3
  Case: 1:17-md-02804-DAP Doc #: 2620 Filed: 09/19/19 4 of 4. PageID #: 414936



                                 CERTIFICATE OF SERVICE

         I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                     /s/ Geoffrey E. Hobart
                                                     Geoffrey E. Hobart




DC: 7143128-2                                    1
